Citation Nr: 1433757	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased evaluation for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to a temporary total evaluation for residuals of left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran and his spouse testified at a June 2012 videoconference hearing before the undersigned and an April 2011 RO hearing.  Transcripts of the hearings are associated with the claims file.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant documents, including treatment records relevant to the issue of entitlement to service connection for sinusitis.  Because the issue is being remanded for other reasons, it is not necessary to seek a waiver of agency of original jurisdiction review.  

The issue of entitlement to service connection for a bilateral foot disorder, to include great toe numbness, has been raised by the record, specifically in a July 2003 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran was afforded a VA examination for his claim of entitlement to service connection for sinusitis.  The examiner opined that sinusitis is less likely as not caused by or a result of complaints of sinus congestion and cough in service.  The examiner observed that a diagnosis of sinusitis has not been made, although the Veteran had signs and symptoms of a chronic sinusitis, and that CT scans of the sinuses were normal.  The rationale provided for the examiner's opinion was that the Veteran was treated one time with antibiotics in service, in 1996 for sinusitis, and not since, therefore there was no nexus.  The examiner's opinion was, however, factually inaccurate as post-service treatment records from Naval Hospital San Diego, which are included in the claims file, show treatment for sinusitis in April 2002, with sinus symptoms continuing through December.  As the examination was inadequate a new examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination must be adequate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

Additionally, theories of entitlement that were not addressed in the October 2010 examination have been raised and must be addressed on remand.  First, the Veteran reports that he chipped a nasal bone in service in 1979 and asserts that this injury could be related to his current disability.  Although the October 2010 examiner noted the injury in his report, he did not address whether it was related to any current disorder.  Second, in a May 2014 brief, the representative asserted that the Veteran is entitled to service connection for sinusitis under 38 C.F.R. § 3.317, which addresses undiagnosed illnesses and medically unexplained chronic multisymptom illnesses in Persian Gulf veterans.  See also 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).  On remand, the RO should develop and adjudicate the claim of entitlement to service connection for sinusitis under this theory of entitlement.  That is, if the appellant does not have sinusitis, are his sinus symptoms due to an undiagnosed illness?

At a June 2012 hearing the Veteran testified that his left knee disorder had worsened since his last VA examination in April 2009, including that his range of motion is decreased.  Therefore, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Lastly, although the VA examiner in a June 2009 addendum opined that the Veteran's surgery for which he seeks a temporary total evaluation was due to an unrelated knee injury, the Veteran asserts that the fall to which the examiner was referring was due to ongoing instability in his knee that is caused by or related to his service-connected condition.  This was not addressed in the June 2009 addendum opinion and should be addressed in the examination on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the claimed conditions, to include all VA treatment records, with the assistance of the Veteran as necessary.  If the AOJ cannot locate any identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts it has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Conduct appropriate development related to the claim of entitlement to service connection for a sinus disorder as an undiagnosed or chronic multisymptom illness, to include, a VA examination in accordance with the guidelines governing undiagnosed illnesses.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims, Virtual VA, and VBMS files and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is to:

(a)  Examine the Veteran and diagnose any sinus disorders.  

(b)  Opine whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that any diagnosed sinus disorder began during or was caused by the Veteran's military service, including but not limited to:  complaints of sinus congestion in service, a 1979 nasal injury, or exposure to oil fires and/or sand storms in Kuwait.  

(c)  Provide a fully reasoned rationale for any and all opinions offered discussing the facts of this case, including consideration of the Veteran's description of the history of any diagnosed sinus disorder and any treatment for same, his wife's statements regarding her observations of the appellant's disorder, treatment records for the claimed disability, and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific sinus disorder since service, he is competent to state that he has had sinus symptoms, such as congestion, since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  After any additional records have been associated with the claims file, schedule the Veteran for an orthopedic examination with an examiner who has not previously treated or examined him.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims, Virtual VA, and VBMS files and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to:

(a)  Examine the Veteran and discuss whether it is possible to distinguish the effects of left knee chondromalacia patella from any other currently non-service-connected left knee disorder.  Provide the range of left knee motion in degrees and indicate whether left knee chondromalacia is manifested by pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  Discuss whether left knee chondromalacia is manifested by recurrent subluxation or lateral instability, and, if so, whether such subluxation or instability is best characterized as slight, moderate, or severe.  Discuss whether chondromalacia patella of the left knee has resulted in removal of semilunar cartilage or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

(b)  Opine whether it is at least as likely as not that the Veteran's February 2009 left knee surgery was due to chondromalacia patella.  Opine whether the appellant's chondromalacia patella is manifested by instability which has led to falls.  

(c)  Provide a fully reasoned rationale for any and all opinions offered discussing the facts of this case, including the Veteran's description of the history of his knee disorder, his wife's statements regarding her observations of the appellant's disorder, treatment records for the disability, and any medical studies or literature relied upon.  Although the examiner is required to review the entire claims file, his or her attention is called to:  April and June 2012 testimony by the Veteran and his wife; a July 2003 statement by the appellant's wife; and a notation of an MRI result, possibly from September 2003 that shows a left knee medial meniscus tear.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

4.  After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that all examiners documented their consideration of the claims, Virtual VA, and VBMS files and this Remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claims under all appropriate statutory and regulatory provisions and legal theories.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


